UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-1462


JACQUELINE PIDANICK,

                     Plaintiff - Appellant,

              v.

PAUL C. LAROSA, III, individually and in his official capacity; CHRIS
SANKOWSKI, individually and in his official capacity,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
David C. Norton, District Judge. (9:18-cv-01534-DCN-MGB)


Submitted: January 13, 2020                                       Decided: January 30, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline Pidanick, Appellant Pro Se. Robin Lilley Jackson, SENN LEGAL, LLC,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jacqueline Pidanick appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on Pidanick’s amended complaint alleging

constitutional violations under 42 U.S.C. § 1983 (2018) and related claims. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Pidanick v. LaRosa, No. 9:18-cv-01534-DCN-MGB (D.S.C.

Apr. 22, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2